Exhibit 10.1

EXECUTION COPY

Dated as of 23 November 2020

ICBC STANDARD BANK PLC

and

WORLD GOLD TRUST

on behalf of its series set forth on Schedule A hereto

 

 

AMENDED AND RESTATED

ALLOCATED GOLD ACCOUNT AGREEMENT

 

 

 

 

1



--------------------------------------------------------------------------------

This ALLOCATED GOLD ACCOUNT AGREEMENT (this “Agreement”) is made as of the date
set out on the cover page of this Agreement

BETWEEN

 

(1)

ICBC Standard Bank Plc, a public limited company incorporated under the laws of
England and Wales with its registered office at 20 Gresham Street, London, EC2V
7JE, United Kingdom (the “Custodian”); and

 

(2)

World Gold Trust, a Delaware statutory trust organized in series having its
principal office and place of business at 685 Third Avenue, 27th Floor, New
York, NY 10017 (the “Trust”),

(the Custodian and the Trust each a ‘Party” and together, the “Parties”).

INTRODUCTION

 

(1)

On 14th June 2018, the Custodian and the Trust entered into the Allocated Gold
Account Agreement (the “Original Agreement”) and on 28 September 2020 the
Parties amended the Original Agreement to include the terms for the Phoenix
Portal. The Parties now wish to amend and restate the Original Agreement, as
amended, on the terms set out in this Agreement.

 

(2)

The Custodian has agreed to open and maintain an Allocated Account for each
series of the Trust listed on Schedule A hereto (each, a “Fund” and
collectively, the “Funds”) and to provide other services to the Funds in
connection with the Allocated Accounts.

 

(3)

Shares may be issued by a Fund against delivery of Gold made by way of payment
for the issue of such Shares. The Trust has agreed that Gold delivered in
connection with a subscription for Shares will be paid into the Metal Accounts.

 

(4)

The Custodian has agreed to transfer Gold deposited into a Fund Unallocated
Account to the corresponding Fund Allocated Account in connection with a
subscription for Shares and to transfer Gold from the Fund Allocated Account to
the Fund Unallocated Account in connection with redemption of Shares.

 

(5)

The Trust has agreed that each Fund Allocated Account will be established for
the account of the applicable Fund, and that the Trust will have the sole right
to give instructions for the making of any payments into or out of a Fund
Allocated Account.

IT IS AGREED AS FOLLOWS

 

1.

INTERPRETATION

 

1.1

Definitions: In this Agreement, unless there is anything in the subject or
context inconsistent therewith, the following expressions shall have the
following meanings.

 

2



--------------------------------------------------------------------------------

“Affiliate” means an entity that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with
the Custodian.

“Agreement” means this amended and restated allocated gold accounts agreement
between the Custodian and the Trust.

“AURUM” means the electronic matching and settlement system operated by LPMCL.

“Authorized Participant” shall have the meaning assigned to such term in the
Unallocated Gold Account Agreement.

“Authorised Representatives” has the meaning given to that expression in clause
5.1.

“Dispute” means for the purpose of clause 16 any disagreement between the Trust
and the Custodian which has not been resolved amicably within a period of
fourteen London Business Days after the Custodian has received from the Trust,
or the Trust has received from the Custodian, written notification of the
disagreement.

“Fund Allocated Account” means the loco London Gold account established in the
name of a Fund and maintained for the benefit of the Fund by the Custodian on an
allocated basis pursuant to this Agreement.

“Fund Unallocated Account” means the loco London Gold account established in the
name of a Fund and maintained for the benefit of the Fund by the Custodian on an
Unallocated Basis pursuant to the Unallocated Gold Account Agreement.

“Gold” means (i) Physical Gold held by the Custodian or any Sub-Custodian under
this Agreement and/or (ii) any credit to an account, including a Fund
Unallocated Account, on an Unallocated Basis, as the context requires.

“Indirect Sub-Custodian” has the meaning given to that expression in clause
8.1(i).

“LBMA” means The London Bullion Market Association or its successors.

“Loco London” means with respect to an account holding Gold, the custody,
trading or clearing of such Gold in London, United Kingdom.

“London Business Day” means a day (excluding Saturdays, Sundays and public
holidays) on which commercial banks generally are open for business in London
and on which the London gold bullion market is open for business.

“LBMA Gold Price PM” means the price of a troy ounce of gold as determined by
ICE Benchmark Administration, the third party administrator of the London gold
price selected by the LBMA, or any successor administrator of the London gold
price, at or about 3:00 p.m. London, England time.

 

3



--------------------------------------------------------------------------------

“London Good Delivery Rules” means the specifications for “good delivery” gold
bars, including, without limitation, the specifications for weight, dimensions,
fineness (or purity), identifying marks and appearance of gold bars, set forth
in “The Good Delivery Rules for Gold and Silver Bars” published by the LBMA.

“LPMCL” means London Precious Metals Clearing Limited or its successors.

“Metal Accounts” means a Fund Allocated Account and the corresponding Fund
Unallocated Account.

“New York Business Day” means a day other than a day on which a Fund’s listing
exchange is closed for regular trading.

“Phoenix Portal” means the Custodian’s electronic system which allows input of
clearing instructions and viewing of account balances, as it may be updated from
time to time.

“Physical Gold” means gold bullion that meets the London Good Delivery Rules.

“Point of Delivery” means such date and time that the recipient (or its agent)
acknowledges in written form its receipt of delivery of Physical Gold;

“Rules” means the rules, regulations, practices, procedures and customs of the
LBMA, including the London Good Delivery Rules, the LPMCL, the Financial Conduct
Authority, the Prudential Regulation Authority, The Governor and Company of the
Bank of England and such other regulatory authority or other body, applicable to
the activities contemplated by this Agreement, including the activities of any
Sub-Custodian.

“Shareholder” means the beneficial owner of one or more Shares of a Fund.

“Shares” means the units of fractional undivided beneficial interest in a Fund
which are issued by the Fund pursuant to its Prospectus.

“Sponsor” means WGC USA Asset Management Company, LLC, its successors and
assigns and any successor Sponsor.

“Sub-Custodian” means a sub-custodian (including an entity within our corporate
group) selected by the Custodian (and approved in writing by the Trust and the
Sponsor) for the temporary custody and safekeeping of the Physical Gold in a
Fund Allocated Account.

 

4



--------------------------------------------------------------------------------

“Unallocated Basis” means, with respect to the holding of gold, that the holder
is entitled to receive delivery of Physical Gold in the amount standing to the
credit of the holder’s account, but the holder has no ownership interest in any
particular gold that the custodian maintaining that account owns or holds.

“Unallocated Gold Account Agreement” means the Unallocated Account Agreement of
even date herewith between the Trust and the Custodian pursuant to which each
Fund Unallocated Account is established and operated.

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 (as
amended or re-enacted from time to time) and legislation supplemental thereto
and any other tax (whether imposed in the United Kingdom in substitution thereof
or in addition thereto or elsewhere) of a similar fiscal nature.

 

1.2

Headings: The headings in this Agreement do not affect its interpretation. Any
Schedule to this Agreement shall form part of this Agreement.

 

1.3

Singular and plural: References to the singular include the plural and vice
versa.

 

1.4

Construction: The word “including” means “including without limitation”. The
word “or” is not exclusive.

 

2.

ALLOCATED ACCOUNT

 

2.1

Opening Allocated Account: The Custodian shall open and maintain the Fund
Allocated Account for each Fund.

 

2.2

Deposits and Withdrawals: A Fund Allocated Account shall evidence and record
deposits and withdrawals of Physical Gold made pursuant to the terms of this
Agreement.

 

2.3

Denomination of Allocated Accounts: A Fund Allocated Account will hold deposits
of Physical Gold and will be denominated in fine troy ounces (to three decimal
places).

 

2.4

Allocated Account Reports: The Custodian shall provide to the Trust the notices
and reports as the Trust and the Custodian may agree from time to time. Such
reports and notices shall be sent via email to fundops@gold.org or other
electronic delivery as agreed upon. Such reports and notices also will be made
available to the Trust by means of the Phoenix Portal, provided that, if the
Phoenix Portal is unavailable for any reason, the Trust and the Custodian will
agree upon a temporary notification system for making such reports and notices
available to the Trust. Allocated holdings are available real time on the
Custodian’s Phoenix Portal and, for the avoidance of doubt, are not held on the
Custodian’s balance sheet.

 

2.5

Reversal of Entries: The Custodian shall reverse any provisional or erroneous
entries to a Fund Allocated Account which it discovers or of which it is
notified with effect back-valued to the date upon which the final or correct
entry (or no entry) should have been made and shall provide notice thereof as
the Custodian and the Trust may agree from time to time.

 

5



--------------------------------------------------------------------------------

2.6

Provision of Information: Subject to clause 7.3, the Custodian agrees that it
will forthwith notify the Trust in writing of any encumbrance of which it is
aware is or is purported to have been created over or in respect of a Fund
Allocated Account or any of the amounts standing to the credit thereof.

 

2.7

Access: The Custodian will allow the Sponsor and the Trust and their identified
representatives, independent public accountants and bullion auditors access to
its vault premises, upon reasonable notice during normal business hours but
without limitation on the frequency of access to such premises, to examine the
Physical Gold held in a Fund Allocated Account and such records as they may
reasonably require to perform their respective duties with regard to investors
in a Fund’s Shares. The Trust agrees that any such access shall be subject to
execution of a confidentiality agreement and agreement to the Custodian’s
security procedures, and any such audit shall be at the applicable Fund’s
expense.

 

2.8

Regulatory Reporting: To the extent that the Custodian’s activities under this
Agreement are relevant to the preparation of the filings required of the Trust
under the securities laws of the United States or any other jurisdiction, the
Custodian will, to the extent permitted by applicable law, the Rules or
applicable regulatory authority, cooperate with the Trust and the Sponsor and
the Trust’s and the Sponsor’s representatives to provide such information
concerning the Custodian’s activities as may be necessary for such filings to be
completed. Additionally, to the extent that the Custodian’s activities or
controls in its capacity as custodian of the Trust’s assets are relevant to the
information presented in the financial statements of the Trust, the Custodian
will cooperate with the Sponsor and the Trust to assist the Sponsor in providing
the required written assurances regarding the reliability of the internal
controls used in the preparation of such financial statements, including by
providing the Sponsor’s and the Trust’s external auditors with any necessary
information and reports regarding the Custodian’s internal controls over
financial reporting as far as such reporting relates to the scope of the
Custodian’s duties.

 

3.

DEPOSITS

 

3.1

Procedure: The Custodian shall receive deposits of Physical Gold into a Fund
Allocated Account relating to the same kind of Physical Gold and having the same
denomination as that to which the corresponding Fund Unallocated Account relates
only pursuant to transfers from the Fund Unallocated Account as provided in
clause 4.1(b) of the Unallocated Gold Account Agreement or as otherwise agreed
upon between Custodian and the Trust. The notice for any deposit of Gold to be
made into a Fund Allocated Account in connection with clause 4.1(b) of the
Unallocated Gold Account Agreement shall be made in accordance with clause
4.2(b) of the Unallocated Gold Account Agreement.

 

3.2

Right to Amend Procedure: The Custodian may amend the procedure in relation to
the deposit of Gold to a Fund Allocated Account only where such amendment is
caused by a change in the Rules, provided that the Custodian shall, whenever
practicable, notify the Trust and the Sponsor within a commercially reasonable
time

 

6



--------------------------------------------------------------------------------

prior to the date on which the Custodian amends its procedures or imposes
additional ones in relation to the transfer of Gold into a Fund Allocated
Account, and in doing so the Custodian will consider the Trust’s and the
Sponsor’s needs to communicate any such change to Authorized Participants and
others.

 

3.3

Allocation: Subject always to clause 5.3 of the Unallocated Gold Account
Agreement, the Trust acknowledges that the process of allocation of Physical
Gold to a Fund Allocated Account from the Fund Unallocated Account may involve
minimal adjustments to the weights of Physical Gold to be allocated to adjust
such weight to the number of whole bars available.

 

4.

WITHDRAWALS

 

4.1

Procedure: The Trust may at any time give instructions to the Custodian for the
withdrawal of Physical Gold from a Fund Allocated Account as provided for in
this Agreement, provided that a withdrawal may be made only by:

 

  (a)

transfer to the corresponding Fund Unallocated Account or another account
maintained on an Unallocated Basis or as otherwise permitted in connection with
the transfers described in clause 4.1(a) of the Unallocated Gold Account
Agreement; or

 

  (b)

transfer in the manner described in clauses 4.1(c) and (d) of the Unallocated
Gold Account Agreement.

The Trust anticipates exercising its rights under clauses 4.1(c) and (d) of the
Unallocated Gold Account Agreement on an exceptional basis only. Any Gold made
available to the relevant person (as instructed by the Trust) pursuant to
clauses 4.1(c) and (d) will be in a form which complies with the Rules or in
such other form as may be agreed between the Trust and the Custodian the
combined fine weight of which will not exceed the number of fine ounces of Gold
the Trust has instructed the Custodian to debit.

 

4.2

Notice Requirements: The notice for any withdrawal of Gold to be made from a
Fund Allocated Account (i) in connection with clause 4.1(a) of the Unallocated
Gold Account Agreement shall be made in accordance with clause 4.2(a) of the
Unallocated Gold Account Agreement and (ii) in connection with clauses 4.1(c),
(d) or (e) (with respect to transfers other than for the sale of Gold) of the
Unallocated Gold Account Agreement shall be made in accordance with clause
4.2(c) of the Unallocated Gold Account Agreement.

 

4.3

Right to Amend Procedure: The Custodian may amend the procedure for the
withdrawal of Gold from a Fund Allocated Account only where such amendment is
caused by a change in the Rules. Any such amendment will be subject to the
notification conditions of clause 3.2.

 

7



--------------------------------------------------------------------------------

4.4

Specification of Physical Gold: The Custodian may specify the serial numbers of
the bars to be withdrawn once it receives instructions from the Trust to effect
a withdrawal of Physical Gold pursuant to clause 4.1. The Custodian is entitled
to select the Physical Gold to be made available for any such withdrawal,
provided, however, that it will use commercially reasonable best efforts to
select the smallest amount of Physical Gold necessary to satisfy the withdrawal
instruction. To the extent the Trust provides specific serial numbers of bars to
be so selected (which the Trust undertakes to the Custodian it shall use its
best efforts to do no more than once per calendar quarter), the Custodian will
select such Physical Gold as specified by the Trust.

 

4.5

Delivery Obligations: Unless otherwise instructed by the Trust on behalf of a
Fund or the relevant person, the Custodian shall make any transportation and
insurance arrangements in respect of delivery of Physical Gold in accordance
with its usual practice. Where instructions are given, the Custodian shall use
all reasonable efforts to comply with the same. The Custodian shall not be
obliged to effect any requested delivery if, in its commercially reasonable
opinion, this would cause the Custodian or its agents to be in breach of the
Rules or other applicable law, court order or regulation, the costs incurred
would be excessive or delivery is impracticable for any reason. All insurance
and transportation costs shall be for the account of the applicable Fund.

 

4.6

De-allocation: Following receipt by the Custodian of notice for the withdrawal
of Physical Gold from a Fund Allocated Account pursuant to clause 4.1, the
Custodian shall de-allocate sufficient Physical Gold from the Fund Allocated
Account to credit the corresponding Fund Unallocated Account in the amount
required. The Trust acknowledges that the process of de-allocation of Physical
Gold for withdrawal and/or credit to the Fund Unallocated Account may involve
minimal adjustments to the weight of Physical Gold to be withdrawn to adjust
such weight to the whole bars available.

 

4.7

Risk: Where there is a shipment from the Custodian of Physical Gold, all risk in
and to such Physical Gold shall pass at the Point of Delivery to the relevant
person for whose account the Physical Gold is being delivered.

 

5.

INSTRUCTIONS

 

5.1

Giving of Instructions: Only the Trust, on behalf of the applicable Fund, acting
through its authorised representatives, shall have the right to give
instructions in respect of a Fund Allocated Account. The Trust shall notify the
Custodian in writing of the names of the people who are authorised to give
instructions on a Fund’s behalf (the “Authorised Representatives”). Until the
Custodian receives written notice to the contrary, the Custodian is entitled to
assume that any of those people have full and unrestricted power to give
instructions on a Fund’s behalf. The Custodian is also entitled to rely on any
instructions which are from, or which purport to emanate from, any person who
appears to have such authority. The Custodian reserves the right to obtain
further validation of any instructions.

 

5.2

Transfer Instructions: All transfers into and out of a Fund Allocated Account
shall be made upon receipt of, and in accordance with, instructions given by the
Trust to the Custodian. Such instructions shall be given through the Phoenix
Portal or by authenticated SWIFT message or, if for any reason the SWIFT
messaging system is not operational, by such other temporary means as the Trust
and the Custodian may agree from time to time. Other information (which shall
not constitute an instruction)

 

8



--------------------------------------------------------------------------------

related to transfers into and out of a Fund Unallocated Account may be sent
between the Trust and the Custodian by email or by such other means as the Trust
and the Custodian may agree from time to time. Any such communication shall be
deemed to have been given, made or served upon actual receipt by the recipient.

 

5.3

Account Not to be Overdrawn: Except as otherwise specifically provided herein, a
Fund Allocated Account may not at any time have a debit balance thereon, and no
instruction shall be valid to the extent that the effect thereof would be for
the Fund Allocated Account to have a debit balance thereon.

 

5.4

Amendments: Once given, instructions continue in full force and effect until
they are cancelled, amended or suspended. Any communication that cancels, amends
or suspends as instruction shall be valid only after actual receipt by the
Custodian in accordance with clause 5.2.

 

5.5

Unclear or Ambiguous Instructions: If, in the Custodian’s opinion, any
instructions are unclear or ambiguous, the Custodian shall use reasonable
endeavours (taking into account any relevant time constraints) to obtain
clarification of those instructions from the Trust and, failing that, the
Custodian may in its absolute discretion and without any liability on its part,
act upon what the Custodian believes in good faith such instructions to be or
refuse to take any action or execute such instructions until any ambiguity or
conflict has been resolved to the Custodian’s reasonable satisfaction.

 

5.6

Refusal to Execute: The Custodian may refuse to execute instructions if in its
reasonable opinion they are or may be, or require action which is or may be,
contrary to the Rules or any applicable law.

 

6.

CONFIDENTIALITY AND DATA SECURITY

 

6.1

Disclosure to Others: Subject to clause 6.2, each party shall respect the
confidentiality of information acquired under this Agreement and neither will,
without the consent of the other party, disclose to any other person any
transaction or other information acquired about the other party, its business or
the Trust under this Agreement, provided that such other party has made clear,
at or before the time such information is provided, that such information is
being provided on a confidential basis (hereinafter referred to as “Confidential
Information”). Notwithstanding anything to the contrary in this Agreement, to
the extent required, a copy of this Agreement may be filed under the securities
laws of the United States or any other jurisdiction in connection with the
registration of the public offering of Shares by the Trust.

 

6.2

Permitted Disclosures: Each party accepts that from time to time the other party
may be required by law or the Rules, or required or requested by a government
department or agency, fiscal body or regulatory or listing authority, required
by the LPMCL (e.g., in connection with AURUM), or required as otherwise may be
necessary in conducting the Trust’s business, to disclose this Agreement or
Confidential Information acquired under this Agreement. In addition, the
disclosure of such information may be required by a party’s auditors, by its
legal or other advisors, by a company which is in the same group of companies as
a party (i.e., a subsidiary

 

9



--------------------------------------------------------------------------------

  or holding company of a party) or (in the case of the Trust) by the Sponsor,
or any beneficiary of the Trust. Subject to the agreement of the party to which
information is disclosed to maintain it in confidence in accordance with clause
6.1, each party irrevocably authorizes such persons to make such disclosures
without further reference to such party. The obligations of each party under
clause 6.1 will not apply to any Confidential Information that: (a) was known to
the receiving party prior to the date of this Agreement other than as a result
of disclosure under any other agreement between the parties, (b) is or becomes
generally available to the public through means other than an unauthorized
disclosure by the receiving party, (c) was or subsequently is disclosed to the
receiving party by a third party having a bona fide right to disclose such
Confidential Information without breaching any obligation to the disclosing
party, or (d) is developed by the receiving party independently of information
disclosed by the disclosing party.

 

6.3

Permitted Disclosures to LPMCL and/or Other Clearing Members: The Trust
acknowledges that, the Custodian is a member of the LPMCL, and that from time to
time in carrying out its duties and obligations under this Agreement, it may be
necessary for the Custodian to disclose to LPMCL and/or other clearing members,
details of deposits and/or withdrawals undertaken or to be undertaken on the
Trust’s behalf pursuant to the terms of this Agreement, the Trust’s account
details and certain other information in order to act in accordance with the
Trust’s notices hereunder. Such disclosures may be made by the Custodian for the
purposes set out in this clause 6.3.

 

6.4

Data Security: The Custodian shall implement administrative, physical and
technical safeguards to protect Confidential Information under this Agreement
consistent with applicable industry standards. The Custodian hereby confirms
that the information technology resources used for administering the Allocated
Account are located within the territory of the United Kingdom and that it shall
seek the prior written consent of the Trust in the event that such resources are
located outside of the United Kingdom or the European Union.

 

7.

CUSTODY SERVICES

 

7.1

Appointment: The Trust hereby appoints the Custodian to act as custodian and
bailee of the Physical Gold held in a Fund Allocated Account in accordance with
this Agreement and any Rules which apply to the Custodian, and the Custodian
hereby accepts such appointment. Except as otherwise expressly provided by this
Agreement the Custodian does not undertake the responsibility of a trustee or
any other duties in relation to such Physical Gold, not implied by the law of
bailment.

 

7.2

Segregation of Physical Gold: The Custodian will be responsible for the
safekeeping of the Physical Gold on the terms and conditions of this Agreement.
The Custodian will segregate the Physical Gold held in the Fund Allocated
Account from any Physical Gold which the Custodian owns or holds for others by
making appropriate entries in its books and records to identify such Physical
Gold as being held in a Fund Allocated Account and that such Physical Gold is
owned solely by the Trust and will require each Sub-Custodian to segregate the
Physical Gold held by them for the Custodian (including any Physical Gold which
the Custodian holds for the benefit of the

 

10



--------------------------------------------------------------------------------

Trust in the Fund Allocated Account in accordance with this Agreement) from any
Physical Gold which they own or hold for others by making appropriate entries in
their books and records to identify such Physical Gold as being held by them for
the Custodian (including any Physical Gold which the Custodian holds for the
benefit of the Trust in a Fund Allocated Account in accordance with this
Agreement). Entries on the Custodian’s books and records will identify Physical
Gold held by the Custodian, or, as applicable, at a Sub-Custodian, for the
benefit of the Trust in a Fund Allocated Account, and will refer to each bar of
Physical Gold by refiner, assay, serial number and gross and fine weight, and by
any other marks required for the identification of a bar of Physical Gold under
the Rules. The Custodian will notify the Trust of all Physical Gold held by the
Custodian, or, as applicable, a Sub-Custodian, for the benefit of the Trust, in
accordance with clause 2.4 (Allocated Account Reports) of this Agreement or upon
request.

Schedule B (Sub-Custodian Trust Provisions) will apply in relation to any
Sub-Custodian or any other person with which the Custodian has deposited, or
which is in possession, of any Physical Gold in a Fund Allocated Account.

 

7.3

Ownership of Physical Gold: The Custodian shall ensure that the Physical Gold
belonging to a Fund shall at all times be free and clear of all liens and
encumbrances and shall not be subject to any right, charge, security interest,
lien or claim of any kind, whether arising by operation of law or otherwise, in
favor of the Custodian, any Sub-Custodian or any creditor of any of them or any
other person. The Custodian shall not loan, hypothecate, pledge or otherwise
encumber any Physical Gold held in a Fund Allocated Account absent the Trust’s
written instructions to the contrary.

 

7.4

Location of Physical Gold: Unless otherwise agreed between the parties, Physical
Gold held for the Trust in a Fund Allocated Account must be held by the
Custodian at its London vault premises or, when Physical Gold has been allocated
in a vault other than the Custodian’s London vault premises, by a Sub-Custodian
or an Indirect Sub-Custodian. The Custodian agrees that it shall use
commercially reasonable efforts promptly to transport any Physical Gold held for
the Trust by a Sub-Custodian or an Indirect Sub-Custodian to the Custodian’s
London vault premises at the Custodian’s cost and risk. The Custodian agrees
that all delivery and packing shall be in accordance with the Rules and LBMA
good market practices.

 

7.5

Replacement of Gold: Upon a determination by the Custodian that any Physical
Gold credited to a Fund Allocated Account does not comply with the Rules, the
Custodian shall as soon as practical replace such Physical Gold with Physical
Gold which complies with the Rules by (i) debiting the Fund Allocated Account
and crediting the Fund Unallocated Account with the requisite amount of Physical
Gold to be replaced, (ii) providing replacement Physical Gold which complies
with the Rules and which is of an amount that approximates the amount of
Physical Gold to be replaced as closely as practical and (iii) debiting the Fund
Unallocated Account and crediting the Fund Allocated Account with the requisite
amount of replacement Physical Gold. The Custodian shall not start the foregoing
replacement process on a particular London Business Day unless it is reasonably
sure that such replacement process can be started and completed in the same
London Business Day. The Custodian shall notify the Trust in accordance with the
requirements under Clause 2.4

 

11



--------------------------------------------------------------------------------

  (Allocation Account Reports) when (i) the Custodian has determined that
Physical Gold credited to the Fund Allocated Account does not comply with the
Rules and will be replaced and (ii) when replacement Physical Gold has been
credited to the Fund Allocated Account in accordance with the above
instructions. The cost and risk of any such replacement shall be borne by the
Custodian.

 

8.

SUB-CUSTODIANS

 

8.1

Sub-Custodians:

(i) The Custodian may use Sub-Custodians solely for the temporary custody and
safekeeping of Physical Gold until transported to the Custodian’s London vault
premises as provided in clause 7.4. The Sub-Custodians may themselves select
sub-custodians (such sub-custodian of the relevant Sub-Custodian an “Indirect
Sub-Custodian”) to provide such temporary custody and safekeeping of Physical
Gold, but such Indirect Sub-Custodians shall not by such selection or otherwise
be, or be considered to be, a Sub-Custodian. The Custodian will use commercially
reasonable efforts for (a) any Physical Gold to be held by a Sub-Custodian,
rather than an Indirect Sub-Custodian, and (b) (subject to clause 7.4) any
Physical Gold held by an Indirect Sub-Custodian (which is also a Sub-Custodian)
to be promptly held by it as a Sub-Custodian.

(ii) The Custodian will use reasonable care in selecting any Sub-Custodian and
will only use an LPMCL approved delivery location. In selecting any
Sub-Custodian with reasonable care, the Custodian is to determine if such
Sub-Custodian can reasonably be expected to operate in a reasonable and prudent
manner and in compliance with the Rules and all other relevant laws, rules and
regulations applicable to its services as a sub-custodian of Gold. However,
nothing in this Agreement shall constitute any representation or warranty by the
Custodian as to the solvency or creditworthiness of any Sub-Custodian or
Indirect Sub-Custodian. Any Sub-Custodian and Indirect Sub-Custodian shall be a
LBMA member.

(iii) The Custodian will notify each of the Trust and the Sponsor within two
Business Days (i) of the name and address of any new Sub-Custodian it proposes
to be used by the Custodian for the purposes of this Agreement, or (ii) if it
terminates its relationship with any Sub-Custodian that it uses for the purposes
of this Agreement. The Custodian will otherwise provide the reports pursuant to
Clause 2.4 (Allocated Account Reports) with respect to Sub-Custodians and any
Indirect Sub-Custodians.

(iv) The receipt of notice by each of the Trust and the Sponsor that the
Custodian proposes to use a Sub-Custodian shall not be deemed to limit the
Custodian’s responsibility in selecting such Sub-Custodian.

 

8.2

Liability: Except for the Custodian’s obligations under clause 7.4 to promptly
transport Physical Gold held with a Sub-Custodian or an Indirect Sub-Custodian
to the Custodian, the Custodian shall not be liable in contract, tort or
otherwise for any loss, damage or expense arising directly or indirectly from an
act or omission, or insolvency, of any Sub-Custodian or any Indirect
Sub-Custodian unless the appointment of that Sub-Custodian was made by the
Custodian fraudulently, negligently or in bad faith.

 

12



--------------------------------------------------------------------------------

8.3

Notice: The Custodian will provide the Trust upon request with the name and
address of any Sub-Custodians and the Indirect Sub-Custodians, along with any
other information which the Trust may reasonably request concerning the
Sub-Custodians or such Indirect Sub-Custodians.

 

8.4

Monitoring: The Custodian shall monitor the conduct of each Sub-Custodian and,
where it is legally permissible for it to do so, promptly advise the Trust of
any difficulties or problems (financial, operational, or otherwise) existing
with respect to such Sub-Custodian of which it is aware and will take
appropriate and lawful action to protect and safekeep the Trust’s Physical Gold
deposited with such Sub-Custodian, including to the extent feasible, the
withdrawal of such Physical Gold from such Sub-Custodian.

 

9.

REPRESENTATIONS

 

9.1

Each party represents and warrants to the other party, on the basis that each of
its following representations and warranties is deemed repeated each time that a
notice is given for the deposit or withdrawal of Physical Gold under this
Agreement, that:

 

  (a)

it is duly constituted and validly existing under the laws of its jurisdiction
of constitution;

 

  (b)

it has all necessary authority, powers, consents, licences and authorizations
and has taken all necessary action to enable it lawfully to enter into and
perform its duties and obligations under this Agreement;

 

  (c)

the person or persons entering into this Agreement on its behalf has or have
been duly authorized to do so; and

 

  (d)

this Agreement and the obligations created under it are binding upon it and
enforceable against it in accordance with the terms of this Agreement (subject
to applicable principles of equity) and do not and will not violate the terms of
the Rules, any applicable laws or any order, charge or agreement by which it is
bound.

 

9.2

The Custodian represents and warrants to the Trust, on the basis that each of
its following representations and warranties is deemed repeated each time that a
notice is given for the deposit or withdrawal of Physical Gold under this
Agreement, that:

 

  (a)

it is a bank, duly organized under the laws of its country of organization as
set forth above, and is regulated as such by that country’s government or any
agency thereof;

 

  (b)

any trust constituted under Schedule B has been validly constituted; and

 

  (c)

it is a member of the LBMA.

 

13



--------------------------------------------------------------------------------

10.

FEES AND EXPENSES

 

10.1

Fees: For the Custodian’s services under this Agreement, the Custodian and the
Sponsor have entered into a separate agreement, to which the Custodian has
agreed, under which the Sponsor shall pay the Custodian’s fee for services under
this Agreement.

 

10.2

Expenses: Pursuant to a separate written agreement between the Sponsor and the
Custodian, to which the Custodian has agreed, the Sponsor shall pay to the
Custodian on demand all costs, charges and expenses (excluding (i) any relevant
taxes and VAT (if chargeable), duties and other governmental charges, (ii) fees
for storage of the Physical Gold and any fees and expenses of Sub-Custodians,
which will be recovered under clause 10.1, and (iii) indemnification obligations
of a Fund under clause 11.5, which will be paid pursuant to the following
sentence) incurred by the Custodian in connection with the performance of its
duties and obligations under this Agreement or otherwise in connection with the
Physical Gold. A Fund will procure payment on demand, solely from and to the
extent of the assets of the Fund, of any other costs, charges and expenses not
assumed by the Sponsor under its agreement with the Custodian referenced in this
clause 10.2 (including any relevant taxes (other than VAT, which is addressed in
clause 13.1), duties, other governmental charges and indemnification claims of
the Custodian payable by the Fund pursuant to clause 11.5, but excluding fees
for storage of the Physical Gold and any fees and expenses of Sub-Custodians,
which will be recovered under clause 10.1) incurred by the Custodian in
connection with the Physical Gold.

 

10.3

Credit Balances: No interest or other amount will be paid by the Custodian on
any credit balance on a Fund Allocated Account.

 

10.4

No Recovery from a Fund: Amounts payable pursuant to this clause 10 (including
clause 10.5) shall not be debited from a Fund Allocated Account, but shall be
payable, as applicable, by the Sponsor or by the Trust on behalf of the Fund,
and the Custodian hereby acknowledges that it will have no recourse against
Physical Gold standing to the credit of the Fund Allocated Account or to the
Trust in respect of any such amounts.

 

10.5

Default Interest: If the Trust or the Sponsor, as applicable, fails to procure
payment to the Custodian of any amount when it is due, the Custodian reserves
the right to charge the relevant party interest (both before and after any
judgment) on any such unpaid amount calculated at a rate equal to 1% above
either (i) the overnight London inter-bank offered rate (LIBOR); or (ii) where
LIBOR is not available or is discontinued, such replacement rate agreed in
writing by the Custodian and the Trust. Interest will accrue on a daily basis
and will be due and payable by the relevant party as a separate debt.

 

14



--------------------------------------------------------------------------------

11.

SCOPE OF RESPONSIBILITY

 

11.1

Exclusion of Liability: The Custodian will use reasonable care in the
performance of its duties under this Agreement and will only be responsible for
any loss or damage suffered by a Fund as a direct result of any negligence,
fraud or willful default on its part in the performance of its duties, and in
which case its liability will not exceed the market value of the Gold credited
to the Fund Unallocated Account and the Fund Allocated Account at the time such
negligence, fraud or willful default is either discovered by or notified to the
Custodian (such market value calculated using the nearest available LBMA Gold
Price PM following the occurrence of such negligence, fraud or willful default),
provided that, in the case of such discovery by or notification to the
Custodian, the Custodian notifies the Sponsor and the Trust promptly after any
discovery of such negligence, fraud or willful default. If the Custodian
delivers from a Fund Allocated Account Gold that is not of the fine weight the
Custodian has represented to the Fund or that is not in accordance with the
Rules, recovery by the Fund, to the extent such recovery is otherwise allowed,
shall not be barred by any delay in asserting a claim because of the failure to
discover the corresponding loss or damage regardless of whether such loss or
damage could or should have been discovered.

 

11.2

No Duty or Obligation: The Custodian is under no duty or obligation to make or
take, or require any Sub-Custodian to make or take, any special arrangements or
precautions beyond those required by the Rules or as specifically set forth in
this Agreement.

 

11.3

Insurance: The Custodian (or one of its Affiliates) shall make such insurance
arrangements from time to time in connection with the storage of the Trust’s
Gold under this Agreement as the Custodian considers appropriate and will be
responsible for all costs, fees and expenses (including any relevant taxes) in
relation to such insurance policy or policies. The Custodian shall provide the
Trust with evidence of the Custodian’s insurance upon execution of this
Agreement and, at the Trust’s request, within 10 Business Days following the end
of the calendar year. Additionally, the Custodian will allow the Trust and the
Sponsor, upon 10 Business Days’ prior written notice, to review such insurance
in connection with the preparation of any registration statement under the
United States Securities Act of 1933, as amended, covering any Shares, or any
amendment thereto. Any permission to review the Custodian’s insurance is limited
to the term of this Agreement and is conditioned on the reviewing party
executing a form of confidentiality agreement provided by the Custodian, or if
the confidentiality agreement is already in force, acknowledging that the review
is subject thereto. In the event of a reduction, cancellation or non-renewal of
the Custodian’s insurance, or a change in the provider of the Custodian’s
insurance, the Custodian will give the Trust and the Sponsor written notice of
any such event within no more than 10 Business Days after the date of any such
event.

 

11.4

Force Majeure: The Custodian shall not be liable for any delay in performance,
or for the non-performance, of any of its obligations under this Agreement by
reason of any cause beyond the Custodian’s reasonable control. This includes any
act of God or war or terrorism, any breakdown, malfunction or failure of, or
connected with, any communication, computer, transmission, clearing or
settlement facilities, industrial action, or acts, rules and regulations of any
governmental or supra national bodies or authorities or any relevant regulatory
or self-regulatory organization.

 

15



--------------------------------------------------------------------------------

11.5

Indemnity: Each Fund, solely from and to the extent of the assets of that Fund,
shall indemnify and keep indemnified the Custodian (on an after tax basis) on
demand against all costs and expenses, damages, liabilities and losses (other
than VAT, which is addressed in clause 13.1) and the expenses assumed by the
Sponsor under its agreement with the Custodian referenced in clause 10.2) which
the Custodian may suffer or incur, directly or indirectly in connection with
services provided to the Fund under this Agreement, except to the extent that
such sums are due directly to the negligence, willful default or fraud of the
Custodian. The foregoing indemnity shall also not apply to the Custodians’ fees
that are paid by the Sponsor pursuant to clause 10.1.

 

11.6

Trust Liability: This Agreement is executed by or on behalf of the Trust with
respect to each of the Funds and the obligations hereunder are not binding upon
any of the trustees, officers or shareholders of the Trust individually.
Separate and distinct records are maintained for each Fund and the assets
associated with any such Fund are held and accounted for separately from the
other assets of the Trust, or any other Fund of the Trust. The Custodian
acknowledges that the Custodian is not entitled to use the assets of a
particular Fund to discharge the debts, liabilities, obligations and expenses
incurred, contracted for, or otherwise existing with respect to the Trust
generally or any other Fund, and none of the debts, liabilities, obligations and
expenses incurred, contracted for, or otherwise existing with respect to the
Trust generally or any such other Fund shall be enforceable against the assets
of that particular Fund. The Trust’s Declaration of Trust is on file with the
Trust.

 

11.7

Custodian’s Interests and Affiliates’ Interests: The Custodian has the right,
without notifying the Trust, to act upon the Trust’s instructions or to take any
other action permitted by the terms of this Agreement where:

 

  (a)

the Custodian, directly or indirectly, has a routine business interest in the
consequences of such instruction or action;

 

  (b)

except as otherwise provided in this Agreement, the Custodian processes the
Trust’s instructions on an aggregated basis together with similar instructions
from other clients; or

 

  (c)

the Custodian, except as otherwise provided in this Agreement, has a
relationship with another party which does or may create a conflict with its
duty to a Fund or the Trust including (without prejudice) circumstances where
the Custodian or any of its associates may (i) act as financial adviser, banker
or otherwise provide services to a contract counterparty of a Fund or the Trust;
(ii) act in the same arrangement as agent for more than one client; or
(iii) earn profits from any of the activities listed herein.

The Custodian or any of its divisions, branches or Affiliates may be in
possession of information tending to show that the action required by a Fund’s
instructions may not be in the Fund’s best interests, but shall not have any
duty to disclose any such information.

 

16



--------------------------------------------------------------------------------

12.

TERMINATION

 

12.1

Notice: Any termination notice given by the Trust, on behalf of a Fund under
clause 12.2 must specify:

 

  (a)

the date on which the termination will take effect;

 

  (b)

the person to whom the Physical Gold is to be transferred; and

 

  (c)

all other necessary arrangements for the transfer of Physical Gold to the order
of the Fund.

 

12.2

Term: This Agreement shall have a fixed term up to and including 4 (four) years
and will automatically renew for further successive terms of 1 (one) year
thereafter unless terminated by the parties in accordance with this clause 12;
provided that during such periods (i) either the Trust, on behalf of one or more
Funds, or the Custodian may terminate this Agreement for any reason or for no
reason by giving not less than 90 days’ written notice to the other party and
(ii) this Agreement may be terminated immediately upon written notice as
follows:

 

  (a)

by the Trust, if the Custodian ceases to offer the services contemplated by this
Agreement to its clients or proposes to withdraw from the gold bullion business;

 

  (b)

by the Trust or the Custodian, if it becomes unlawful for the Custodian to be a
party to this Agreement or to offer its services to the Trust on the terms
contemplated by this Agreement or if it becomes unlawful for a Fund or the Trust
to receive such services or for the Trust to be a party to this Agreement;

 

  (c)

by the Custodian, if there is any event which, in the Custodian’s reasonable
view, indicates the Trust’s or the Sponsor’s insolvency or impending insolvency;

 

  (d)

by the Trust, if there is any event which, in the Sponsor’s reasonable view,
indicates the Custodian’s or the Sponsor’s insolvency or impending insolvency;

 

  (e)

by the Trust, with respect to one or more Funds if a Fund or the Trust is to be
terminated; or

 

  (f)

by the Trust or by the Custodian, if the Unallocated Gold Account Agreement
ceases to be in full force and effect at any time.

 

12.3

Change in the Sponsor: If there is any change in the identity of the Sponsor,
then the Custodian, the Sponsor and the Trust shall, subject to the last
sentence of this clause 12.3, execute such documents and shall take such actions
as the new Sponsor and the outgoing Sponsor may reasonably require for the
purpose of vesting in the new Sponsor the rights and obligations of the outgoing
Sponsor, and releasing the outgoing Sponsor from its future obligations under
this Agreement. The Custodian’s obligations under this clause 12.3 shall be
conditioned on the Custodian having conducted due diligence in accordance with
its internal procedures to the Custodian’s reasonable satisfaction on any such
new Sponsor.

 

17



--------------------------------------------------------------------------------

12.4

Redelivery Arrangements: If the Trust does not make arrangements acceptable to
the Custodian for the delivery of the Physical Gold, the Custodian may continue
to maintain the applicable Fund Allocated Account, in which case the Custodian
will continue to charge the fees and expenses payable under clause 10. If the
Trust has not made arrangements acceptable to the Custodian for the transfer of
Physical Gold from a Fund Allocated Account within 6 months of the date
specified in the termination notice as the date on which the termination will
take effect, the Custodian will be entitled to close the Fund Allocated Account
and sell the Physical Gold (at such time and on such markets as the Custodian
considers appropriate) and account to the Fund for the proceeds.

 

12.5

Effect of Termination; Existing Rights: Termination of this Agreement with
respect to the coverage of any one Fund shall in no way affect the rights and
duties under this Agreement with respect to any other Fund. Termination shall
not affect rights and obligations then outstanding under this Agreement which
shall continue to be governed by this Agreement until all obligations have been
fully performed.

 

13.

VALUE ADDED TAX

VAT Inclusive: All sums payable or other consideration provided to the Custodian
by the Trust or the Sponsor in connection with this Agreement and the
Unallocated Gold Account Agreement (including pursuant to the separate agreement
referred to in clause 10.1 of this Agreement) shall be deemed to be inclusive of
VAT.

 

14.

NOTICES

 

14.1

Notices: Except as provided in clauses 2.4, 5.2 and 16.5, any notice or other
communication shall be delivered personally or sent by first class post,
pre-paid recorded delivery (or air mail if overseas), authenticated electronic
transmission (including email and SWIFT) or such other electronic transmission
as the parties may from time to time agree, to the party due to receive the
notice or communication, at its address, number or destination set out in clause
14.3 or another address, number or destination specified by that party by
written notice to the other.

 

14.2

Deemed Receipt of Notice: A notice or other communication under or in connection
with clause 14.1 will be deemed received only if actually received or delivered.

 

14.3

Contact Information: The contact information of the parties for the purposes of
clauses 5.2 and 14.1 is:

The Custodian:

ICBC Standard Bank Plc

20 Gresham Street

London

EC2V 7JE

 

18



--------------------------------------------------------------------------------

Attention: Precious Metals Operations

E-mail:     London.PreciousMetalsOperations@icbcstandard.com and
Bullion.Physical@icbcstandard.com

The Trust:

World Gold Trust

c/o WGC USA Asset Management Company, LLC

685 Third Avenue, 27th Floor

New York, NY 10017

Attention: Managing Director

With copy to: legalnotices@gold.org

Telephone: 212-317-3800

The contact information of the Sponsor for purposes of receiving notices under
this Agreement is:

The Sponsor:

WGC USA Asset Management Company, LLC

685 Third Avenue, 27th Floor

New York, NY 10017

Attention: Managing Director

Telephone: 212-317-3800

E-Mail: joseph.cavatoni@gold.org

With copy to: legalnotices@gold.org

 

14.4

Recording of Calls: The Custodian and the Trust may each record telephone
conversations without use of a warning tone. Such recordings will be the
recording party’s sole property and accepted by the other party hereto as
evidence of the orders or instructions that are permitted to be given orally
under this Agreement, provided that (i) in case of any dispute or disagreement
regarding any conversation so recorded the recording party will promptly share
the recordings with the other party and its representatives and (ii) the
recording party will have no obligation to retain any such recordings prior to
becoming aware of any such dispute or disagreement.

 

15.

GENERAL

 

15.1

Amendment of Schedules: The name of any Fund listed on Schedule A may be changed
by the Sponsor without amendment to this Agreement provided that the Trust shall
notify the Custodian promptly upon, and provide the Custodian with documentary
evidence of, any such name change. Additional series of the Trust (each a “New
Fund”) may from time to time become parties to this Agreement by (a) delivery to
the Custodian of (i) an instrument of adherence agreeing to become bound by and
party to this Agreement executed by the Trust on behalf of such New Fund, and
(ii) an amendment and restatement of Schedule A setting forth the New Fund, and
(b) upon receipt of the foregoing documents, the Custodian may agree in writing
to the addition of such New Fund, which agreement shall not be unreasonably
withheld.

 

19



--------------------------------------------------------------------------------

15.2

No Advice: The Custodian’s duties and obligations under this Agreement do not
include providing the other party with investment advice. In asking the
Custodian to open and maintain a Fund Allocated Account, the Trust acknowledges
that the Custodian shall not owe to a Fund or the Trust any duty to exercise any
judgement on its behalf as to the merits or suitability of any deposits into, or
withdrawals from, the Fund Allocated Account.

 

15.3

Rights and Remedies: The Custodian hereby waives any right it has or may
hereafter acquire to combine, consolidate or merge the Metal Accounts with any
other account of the Trust or a Fund or to set off any liabilities of the Trust
or a Fund to the Custodian and agrees that it may not set off, transfer or
combine or withhold payment of any sum standing to the credit or to be credited
to the Metal Accounts in or towards or conditionally upon satisfaction of any
liabilities to it of the Trust or a Fund. Subject thereto, the Custodian’s
rights under this Agreement are in addition to, and independent of, any other
rights which the Custodian may have at any time in relation to the Metal
Accounts.

 

15.4

Business Day: If an obligation of a party would otherwise be due to be performed
on a day which is not a New York Business Day or a London Business Day, as the
case may be, in respect of a Fund Allocated Account, such obligation shall be
due to be performed on the next succeeding New York Business Day or London
Business Day, as the case may be, in respect of the Fund Allocated Account.

 

15.5

Assignment: This Agreement is for the benefit of and binding upon both the
Custodian and the Trust and their respective successors and assigns. Save as
expressly provided in clause 12.3 and this clause 15.5, no party may assign,
transfer or encumber, or purport to assign, transfer or encumber, any right or
obligation under this Agreement unless the other party otherwise consents in
writing. This clause shall not restrict the Custodian’s power to merge or
consolidate with any party, or to dispose of all or part of its custody
business, and further provided that this clause shall not restrict the Trust
from assigning its rights hereunder to a Shareholder to the extent required for
the Trust to fulfill its obligations.

 

15.6

Amendments: Any amendment to this Agreement must be agreed in writing and be
signed by the Trust and the Custodian. Unless otherwise agreed, an amendment
will not affect any legal rights or obligations which may already have arisen.

 

15.7

Partial Invalidity: If any of the clauses (or part of a clause) of this
Agreement becomes invalid or unenforceable in any way under the Rules or any
law, the validity of the remaining clauses (or part of a clause) will not in any
way be affected or impaired.

 

15.8

Liability: Nothing in this Agreement shall exclude or limit any liability which
cannot lawfully be excluded or limited (e.g. liability for personal injury or
death caused by negligence).

 

20



--------------------------------------------------------------------------------

15.9

Entire Agreement: This Agreement and the Unallocated Gold Account Agreement
represent the entire agreement between the parties in respect of their subject
matter. This Agreement and the Unallocated Gold Account Agreement supersede and
replace any prior existing agreement between the parties hereto relating to the
same subject matter.

 

15.10

Counterparts: This Agreement may be executed in any number of counterparts, each
of which when executed and delivered is an original, but all the counterparts
together constitute the same agreement.

 

15.11

Compliance with Laws: Each party undertakes that in the performance of this
Agreement and transactions connected with this Agreement it shall comply with
all applicable anti-bribery and anti-corruption laws, sanctions, accounting and
anti-money laundering legislation and shall maintain adequate and appropriate
policies and procedures designed to ensure and which are reasonably expected to
ensure continued compliance with such anti-bribery and anti-corruption laws,
sanctions, accounting and anti-money laundering legislation. Furthermore and in
connection with the foregoing, the Trust undertakes to the Custodian that it has
conducted appropriate due diligence on any recipient of Gold and that the Trust
will comply with any reasonable requests the Custodian may make from time to
time for confirmation and evidence that the Trust has complied with its
obligations pursuant to this clause 15.11 (including in respect of Authorized
Participants, the Sponsor and Shareholders) and acknowledges that should it fail
to do so the Custodian may terminate this Agreement immediately in accordance
with the provisions of clause 12.2(ii) above.

 

16.

GOVERNING LAW AND JURISDICTION

 

16.1

Governing Law: This Agreement is governed by, and will be construed in
accordance with, English law.

 

16.2

Jurisdiction: The Trust and the Custodian agree that the courts of the State of
New York, in the United States of America, and the United States federal court
located in the Borough of Manhattan in such state, are to have jurisdiction to
settle any Disputes which may arise out of or in connection with this Agreement
and, for these purposes the Trust and the Custodian irrevocably submits to the
non-exclusive jurisdiction of such courts, waive any claim of forum non
conveniens and any objection to laying of venue, and further waive any personal
service.

 

16.3

Waiver of Immunity: To the extent that a party may in any jurisdiction claim any
immunity from suit, judgment, enforcement or otherwise howsoever, such party
agrees not to claim, and irrevocably waives, any such immunity to which it would
otherwise be entitled to (whether on grounds of sovereignty or otherwise) to the
full extent permitted by the laws of such jurisdiction.

 

16.4

Third Party Rights: Except with respect to the Sponsor, which shall be
considered a beneficiary (as applicable) of clauses 2.7, 2.8, 3.2, 4.3, 6.2,
8.1, 11.1, 11.3, 12.3, 14.3, and 16.4, the Custodian does not owe any duty or
obligation or have any liability towards any person who is not a party to this
Agreement. Except as set forth in this clause 16.4, this Agreement does not
confer a benefit on any person who is not a party

 

21



--------------------------------------------------------------------------------

  to it. The parties to this Agreement do not intend that any term of this
Agreement shall be enforceable by any person who is not a party to it and do
intend that the Contracts (Rights of Third Parties) 1999 Act shall not apply to
this Agreement, provided that the Sponsor may enforce its rights under clauses
2.7, 2.8, 3.2, 4.3, 6.2, 8.1, 11.1, 11.3, 12.3, 14.3 and 16.4.

 

16.5

Service of Process: Process by which any proceedings are begun may be served on
a party by being delivered to the party’s address specified below. This does not
affect any right to serve process in another manner permitted by law.

Custodian’s Address for service of process:

ICBC Standard Bank Plc

20 Gresham Street

London

EC2V 7JE

Attention: The Head of Legal

Trust’s Address for service of process:

World Gold Trust

c/o WGC USA Asset Management Company, LLC

685 Third Avenue, 27th Floor

New York, NY 10017

Attention: General Counsel

Telephone: 212-317-3800

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as a deed by
each party to this Agreement on the date set out on the cover page of this
Agreement.

 

Signed as a deed on behalf of     Signed as a deed on behalf of ICBC STANDARD
BANK PLC     ICBC STANDARD BANK PLC By     By Signature  

/s/ Shoujiang Wang

    Signature      

/s/ Katarina Cvijovic

Name Shoujiang Wang     Name Katarina Cvijovic Title CMO, ICBC Standard Bank Plc
    Title MD, Head of Commodities In the presence of:     In the presence of:
Name: Lesley Cunningham     Name: Lesley Cunningham Signature:  

/s/ Lesley Cunningham

    Signature:  

/s/ Lesley Cunningham

Address: 20 Gresham Street     Address: 20 Gresham Street Occupation: PA    
Occupation: PA

Signed as a deed on behalf of

      WORLD GOLD TRUST
on behalf of its series set forth on Schedule A       By      

Signature

 

/s/ Joseph R. Cavatoni

     

Name Joseph R. Cavatoni

     

Title Principal Executive Officer

     

In the presence of:

     

Name: Brandon Woods

     

Signature:

 

/s/ Brandon Woods

     

Address: 685 Third Avenue, New York, NY 10017

     

Occupation: Principal Financial and Accounting Officer

     

[Signature Page to Allocated Gold Account Agreement]

 

23



--------------------------------------------------------------------------------

Schedule A

List of Funds

SPDR® Gold MiniShares Trust

 

1



--------------------------------------------------------------------------------

Schedule B

Sub-Custodian Trust Provisions

 

1.

DECLARATION OF TRUST

 

1.1

The Custodian irrevocably declares that the Custodian shall hold all right,
title, interest and benefit in, to and under the Trust Property as trustee upon
bare trust for the Trust’s absolute benefit in accordance with the terms of this
Schedule.

 

1.2

In this Schedule:

“Sub-Custodian Trust” means the trust declared by the Custodian in paragraph 1.1
above; and

“Trust Property” means the Custodian’s right, title and interest in and to:

 

  (a)

any Physical Gold in a Fund Allocated Account deposited with, or in the
possession of, a Sub-Custodian;

 

  (b)

any Physical Gold in a Fund Allocated Account deposited with, or in the
possession of, any other person;

 

  (c)

any agreement with a Sub-Custodian or other such person in respect of such
Physical Gold; and

 

  (d)

any rights of recourse against a Sub-Custodian or other such person in respect
of such Physical Gold.

 

2.

APPLICATION OF TRUST PROPERTY

The Trust is only entitled to instruct the Custodian to take any action in
relation to the Trust Property that the Trust would otherwise be entitled to
instruct the Custodian to take pursuant to the terms of this Agreement
(disregarding this Schedule B) and the Custodian will only be required to take
any such action to the same extent that the Custodian would be required to take
pursuant to the terms of this Agreement (disregarding this Schedule B).

 

3.

DISAPPLICATION OF TRUSTEE ACTS

Section 1 of the Trustee Act 2000 shall not apply to the Custodian’s duties as
trustee in respect of the Trust Property. Where there are any inconsistencies
between the Trustee Act 1925, the Trustee Act 2000 and the provisions of this
Agreement, the provisions of this Agreement shall, to the extent allowed by law,
prevail and, in the case of any such inconsistency with the Trustee Act 2000,
the provisions of this Agreement shall constitute a restriction or exclusion for
the purposes of that Act.

 

4.

LIABILITY

 

4.1

In acting as trustee in respect of the Trust Property, the Custodian shall have
all of the obligations, liabilities rights, powers, indemnities and protections
applicable to the Custodian under this Agreement including, without limitation,
those under Clause 7.4 (Location of Bullion), Clause 8 (Sub-Custodians), Clause
10 (Fees and Expenses), Clause 11 (Scope of Responsibility) and Clause 15
(General).

 

1



--------------------------------------------------------------------------------

4.2

The indemnity in Clause 11.5 shall apply to the Sub-Custodian Trust.

 

4.3

No provision of this Agreement shall require the Custodian to do anything which
is illegal in the place of its performance, or contrary to any applicable law or
regulation or the applicable requirements of any regulatory authority.

 

5.

TERMINATION

 

5.1

The Sub-Custodian Trust shall be terminated:

 

  (a)

by notice in writing from the Trust to the Custodian, in which case the terms of
this Agreement (disregarding this Schedule B) shall apply; or

 

  (b)

subject to Clauses 12.4 and 12.5, upon termination of this Agreement in
accordance with Clause 12 (Termination).

 

6.

PERPETUITY PERIOD

The perpetuity period for the purposes of the Sub-Custodian Trust shall be the
period of 80 years from the date of this Agreement.

 

7.

CONTRACTING WITH THE TRUST AND OTHERS

Neither the Custodian nor any of the Custodian’s directors or officers or
holding companies, subsidiaries or associated companies shall by reason of the
Custodian’s duties in relation to the Sub-Custodian Trust be in any way
precluded from entering into or being interested in any other trust arrangement,
contract or financial or other transaction or arrangement with the Trust or any
person or body corporate associated with the Trust.

 

2



--------------------------------------------------------------------------------

Schedule C

Phoenix Portal Terms of Use

References in this Schedule C to “we”, “us” and “our” shall be deemed references
to the Custodian and to “you” and “your” shall be deemed references to the
Trust.

 

1.

Introduction

 

1.1.

The Phoenix Portal and Phoenix Services (defined in Paragraph 2 below) are
facilities that we provide without additional charge to customers who maintain
with us allocated or unallocated precious metal accounts.

 

1.2.

The terms and conditions set out in this Schedule (“Phoenix Terms”) along with
the Clauses of this Agreement apply to and govern your use of the Phoenix Portal
and Phoenix Services.

 

1.3.

The Phoenix Terms are an integral part of the Agreement. The Phoenix Terms and
the Clauses and other Schedules of the Agreement should therefore be read as
one.

 

1.4.

To the extent that there is any conflict or inconsistency between the Phoenix
Terms and the Clauses of the Agreement:

1.4.1. in relation to the Phoenix Portal and Phoenix Services, the Phoenix Terms
shall take priority; and

1.4.2. in all other cases the Clauses and other Schedules of the Agreement shall
take priority.

 

2.

Definitions

 

2.1.

In this Schedule (including any appendixes hereto):

 

  2.1.1.

“Accounts” means your Unallocated Accounts and/or your Allocated Accounts, as
the case may be;

 

  2.1.2.

“Authorised User” means a person listed in the Authorised User List;

 

  2.1.3.

“Authorised User List” means the list of your Authorised Users (and their
relevant access rights) that is agreed in writing between us from time to time;

 

  2.1.4.

“Data Protection Laws” means Regulation 2016/679 of the European Parliament and
of the Council on the protection of natural persons with regard to the
processing of personal data and on the free movement of such data, and repealing
Directive 95/46/EC (General Data Protection Regulation);

 

  2.1.5.

“End User Terms” has the meaning given in Paragraph 7.3;

 

3



--------------------------------------------------------------------------------

  2.1.6.

“Intellectual Property Rights” means all intellectual property rights, including
patents, supplementary protection certificates, petty patents, utility models,
trademarks, database rights, rights in designs, copyrights and topography rights
(whether or not any of these rights are registered, and including applications
and the right to apply for registration of any such rights) and all rights and
forms of protection of a similar nature or having equivalent or similar effect
to any of these which may subsist anywhere in the world, in each case for their
full term, and together with any renewals or extensions;

 

  2.1.7.

“Permitted Purpose” has the meaning given in Paragraph 3.2 of this Schedule;

 

  2.1.8.

“Phoenix Portal” means the web-based application hosted by us or on our behalf
that allows our customers to view online their allocated and unallocated
precious metal accounts, and to instruct transfers to and from those accounts;

 

  2.1.9.

“Phoenix Services” means the services and functions that we make available to
our customers through the Phoenix Portal;

 

  2.1.10.

“Privacy Policy” means our privacy policy governing our use of personal data in
the provision of the Phoenix Portal and the Phoenix Services, as made available
via the Phoenix Portal and amended from time to time; and

 

  2.1.11.

“Portal Data” means information relating to you or your Accounts that is
accessible by means of the Phoenix Portal.

 

3.

Our provision of the Phoenix Portal and Phoenix Services

 

3.1.

From time to time, we may make available to you the Phoenix Portal and Phoenix
Services in accordance with these Phoenix Terms.

 

3.2.

Subject to your compliance with these Phoenix Terms, we grant you a
non-exclusive, non-transferable right to access and use the Phoenix Portal and
Phoenix Services for the purpose of:

 

  3.2.1.

viewing the Account Balance of your Accounts;

 

  3.2.2.

viewing recent activity on your Accounts, including deposits and withdrawals;

 

  3.2.3.

downloading and printing Account Balances and transaction history for your
Accounts; and

 

  3.2.4.

instructing us to make transfers into and out of your Accounts,

(the “Permitted Purpose”). You shall not use the Phoenix Portal or Phoenix
Services for any purpose other than the Permitted Purpose.

 

4



--------------------------------------------------------------------------------

4.

Authorised Users

 

4.1.

Subject to your compliance with these Phoenix Terms, we also grant you the right
to allow Authorised Users to access and use the Phoenix Portal and Phoenix
Services solely for the Permitted Purpose.

 

4.2.

You shall ensure that your Authorised User List and all other information
concerning Authorised Users is accurate, up to date and complete at all times.
You shall notify us promptly:

 

  4.2.1.

if any person listed as an Authorised User in the Authorised User List is no
longer authorised by you to access your Accounts through the Phoenix Portal;
and/or

 

  4.2.2.

of any other changes necessary to ensure that Authorised User List is accurate,
up-to-date and complete,

and at our request you shall promptly provide us with an updated version of the
Authorised User List to reflect such changes.

 

4.3.

Each Authorised User will be allocated (or invited to create) one or more unique
usernames, passwords, tokens, computer programs or applications, or other
identifiers (“Authenticators”) which will grant that Authorised User secure
access to the Phoenix Portal and Phoenix Services. Authorised Users will need to
enter their Authenticators each time they wish to access the Phoenix Portal or
use any of the Phoenix Services.

 

4.4.

Access rights may differ from one Authorised User to another. The access rights
to be granted to each Authorised User are indicated in the Authorised User List.
You shall ensure that the Authenticators are used exclusively by the relevant
Authorised User.

 

4.5.

You shall keep and procure that each Authorised User keeps the Authenticators
allocated to or created by him or her confidential. Other than with our prior
written consent:

 

  4.5.1.

you shall not disclose Authenticators to any person; and

 

  4.5.2.

you shall procure that each Authorised Users does not disclose Authenticators
allocated to or created by him or her to any other person.

 

4.6.

You shall use adequate security procedures to ensure the security of the
Authenticators and to prevent unauthorised access to and use of the Phoenix
Portal and/or Phoenix Services. You shall promptly notify us if you become aware
of, or have reasonable grounds to suspect, the loss, theft or disclosure to any
third party of any Authenticators or of any unauthorised use of such
Authenticators.

 

4.7.

You shall assume full responsibility for any and all use, unauthorised use or
misuse of the Phoenix Portal and/or Phoenix Services by Authorised Users, or by
any other person using the Authenticators.

 

5



--------------------------------------------------------------------------------

4.8.

You shall procure that all Authorised Users fully observe and comply with this
Agreement and any applicable End User Terms in relation to their use of the
Phoenix Portal and Phoenix Services. You acknowledge and agree that any breach
of this Agreement by an Authorised User shall constitute a breach of this
Agreement by you.

 

4.9.

If we have reasonable grounds to believe that unauthorised persons are using any
Authenticators allocated to or created by you or to any Authorised User with or
without your knowledge, we may, with or without prior notice, suspend your
rights and the rights of your Authorised Users to access and use the Phoenix
Portal and Phoenix Services.

 

5.

Instructions via the Phoenix Portal

 

5.1.

Subject to Paragraph 5.4 of this Schedule, we are entitled to assume that where
an instruction is submitted through the Phoenix Portal using Authenticators
allocated to or created by you or any Authorised User (“Authorised
Instructions”), such instruction has been properly authorised by you. You
authorise us to act on all Authorised Instructions; and you accept that you will
be irrevocably bound by all transfers that we execute in accordance with any
Authorised Instruction.

 

5.2.

We shall not be liable for any losses that you or any other person suffers as a
result of:

 

  5.2.1.

an Authorised Instruction being incomplete or inaccurate or containing any
errors;

 

  5.2.2.

an Authorised Instruction being corrupted in the course of transmission;

 

  5.2.3.

any delay in the transmission or receipt by us of an Authorised Instruction; or

 

  5.2.4.

any delay or failure on our part, for any reason whatsoever, in carrying out any
Authorised Instruction.

 

5.3.

You acknowledge that it is your responsibility to verify with us that we have
received and acted on any Authorised Instruction.

 

5.4.

In the absence of wilful default or fraud on our part, the risk of fraudulent or
unauthorised use of the Phoenix Portal and/or Phoenix Services shall be borne by
you.

 

6.

Equipment

You agree that it is your responsibility to provide, at your own expense, all
equipment, software and services necessary for you and Authorised Users to
access and use the Phoenix Portal and Phoenix Services, including computers,
terminal equipment, software (including operating systems and applications and
any updates of those items), internet access and communications services. You
are solely responsible for any errors made by, or the failure of, such
equipment, software and services that you or Authorised Users use to access the
Phoenix Portal or the Phoenix Services.

 

6



--------------------------------------------------------------------------------

7.

Conditions governing use

 

7.1.

You shall not use the Phoenix Portal or Phoenix Services for any activity which
breaches applicable laws or regulations.

 

7.2.

You shall not upload, post, otherwise transmit or provide access to content
through the Phoenix Portal which is unlawful, harmful, threatening, abusive,
harassing, tortious, defamatory, vulgar, obscene, invasive of another’s privacy,
hateful, or racially, ethnically or otherwise objectionable.

 

7.3.

You shall comply with any additional requirements, including any policies
relating to privacy or cookies, any additional terms and conditions governing
and instructions, regarding your access to and use of the Phoenix Portal and
Phoenix Services that we notify you from time to time (“End User Terms”).

 

7.4.

You shall not access the Phoenix Portal except through the interfaces expressly
made available by us.

 

7.5.

You shall not override any security feature of the Phoenix Portal.

 

7.6.

You shall not access or attempt to access any other person’s account (including
but not limited to any other person’s allocated or unallocated precious metal
account) through the Phoenix Portal.

 

7.7.

You shall not reproduce, copy, disassemble, decompile, or reverse translate or
in any other manner decode the Phoenix Portal, except as permitted by law.

 

7.8.

You shall not use the Phoenix Portal or Phoenix Services:

 

  7.8.1.

to send unsolicited email or instant messages or any unreasonably large files;

 

  7.8.2.

to create a false identity, or to impersonate any person or organisation;

 

  7.8.3.

to upload post, email or transmit viruses, trojan horses, worms, time bombs,
cancelbots, corrupted files, or any other software, files or programs that may
interrupt, damage, destroy, disable, impair or limit the operation or
functionality of the Phoenix Portal or Phoenix Services;

 

  7.8.4.

to interfere with any other person’s lawful use of the Phoenix Portal or Phoenix
Services.

 

8.

Intellectual property rights

 

8.1.

All Intellectual Property Rights in or to the Phoenix Portal and all
information, content, material and data displayed on the Phoenix Portal belong
to us or our third party licensors and all such rights are reserved.

 

8.2.

Save as expressly provided in this Agreement, you may not and may not permit any
third party to use, copy, modify, publish, extract, display, disclose, license,
transfer, reproduce, or create derivative works from any information, content,
material or data displayed on the Phoenix Portal without our prior written
consent.

 

7



--------------------------------------------------------------------------------

8.3.

You may not use any automated software, process, program or system, robot, web
crawler, spider, data mining, trawling or other ‘screen-scraping’ software
process, program or system in relation to the Phoenix Portal.

 

8.4.

You must retain and may not remove any notices concerning copyright, trade mark
or any other intellectual property ownership in relation to the Phoenix Portal.

 

8.5.

You must not print or download any business names, logos, trademarks or service
marks displayed on the Phoenix Portal except as part of the text of which they
form part.

 

9.

Disclaimers

 

9.1.

The Phoenix Service is provided on an “as is” and “as available” basis.

 

9.2.

We make no warranties or representations and give no assurances or guarantees
whatsoever as to the quality, fitness for any particular purpose, availability,
performance, functionality, reliability, accuracy, or completeness of the
Phoenix Portal, Phoenix Services or any Portal Data, nor do we warrant or
represent or give any assurance or guarantee that that Phoenix Portal, Phoenix
Services or Portal Data are free from viruses. You acknowledge that any reliance
that you place on Portal Data and/or any use that you make of Portal Data are
entirely at your risk.

 

9.3.

Except as expressly set out in this Agreement, all warranties, terms, conditions
and undertakings, whether express or implied by common law, statute, course of
dealing or otherwise in relation to the Phoenix Portal, the Phoenix Services and
Portal Data are excluded to the fullest extent permitted by law.

 

9.4.

Without limiting the foregoing, we give no guarantee that the Phoenix Portal or
the Phoenix Services will operate error-free and you acknowledge that your use
of the Phoenix Portal or the Phoenix Services may be subject to errors,
malfunctions, disruptions or other failures. In no event will we be liable for
any loss, damage, cost or expense which you or any Authorised User might incur
as a result of any errors, malfunctions disruptions, or failures in the Phoenix
Portal, the Phoenix Services or any Portal Data.

 

9.5.

Nothing in these Phoenix Terms is intended to exclude or limit our or your
liability for:

 

  9.5.1.

death or personal injury caused negligence;

 

  9.5.2.

fraud or fraudulent misrepresentation; or

 

  9.5.3.

any liability that by law cannot be excluded or limited.

 

8



--------------------------------------------------------------------------------

10.

Indemnity

You indemnify us and will hold us harmless from and against all losses, costs
expenses, (including legal costs and expenses on an full indemnity basis)
liabilities, actions, claims, damages, demands, fines, penalties and sanctions
(including amounts paid in settlement, out-of-pocket expenses and interest) that
we suffer or incur as a result of your breach of the Phoenix Terms or the use of
the Phoenix Portal or Phoenix Services.

 

11.

Personal data

 

11.1.

You will comply with and be responsible for fulfilling your obligations under
Data Protection Laws as data controller/controller in respect of personal data
of Authorised Users.

 

11.2.

We will comply with and be responsible for fulfilling our obligations under Data
Protection Laws as data controller/controller in respect of personal data of
Authorised Users.

 

11.3.

Our Privacy Policy will be made available via the Phoenix Portal and will govern
our use of personal data of Authorised Users.

 

12.

Termination or suspension

 

12.1.

We may withdraw provision of the Phoenix Portal and Phoenix Services at any time
and for any reason and without any liability to you or any Authorised User.
Where reasonably practicable, we will use reasonable efforts to give you prior
notice of withdrawal of the Phoenix Portal and Phoenix Services.

 

12.2.

We may terminate or suspend:

 

  12.2.1.

your access to and use of the Phoenix Portal and Phoenix Services; and/or

 

  12.2.2.

any Authorised Users’ access to and use of the Phoenix Portal and Phoenix
Services,

 

  12.2.3.

at any time by giving you written notice and for any reason without any
liability to you or any Authorised User.

 

12.3.

On termination of this Agreement or if we terminate or suspend your or any
Authorised User’s access to and use of the Phoenix Portal and Phoenix Services
pursuant to Paragraph 12.2 of this Schedule:

 

  12.3.1.

we may revoke relevant Authenticators allocated to or created by you or the
relevant Authorised User;

 

  12.3.2.

the rights granted to you under Paragraphs 3.2 and 4.1 of this Schedule shall
immediately terminate; and

 

9



--------------------------------------------------------------------------------

  12.3.3.

you shall immediately cease to access and use, and shall procure that the
relevant Authorised User ceases to access and use, the Phoenix Portal and
Phoenix Services.

 

12.4.

Our rights under this Paragraph 12 apply only with respect to the Phoenix Portal
and Phoenix Services. No action taken by us under this Paragraph 12 will impact
on your rights and obligations under the Clauses of and Schedules to this
Agreement.

 

10